Citation Nr: 0003447	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-24 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a hysterectomy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and T.F., her former spouse



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1983 to January 
1987.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Portland, Oregon.  In connection with her appeal, 
the veteran presented testimony via video conference before a 
member of the Board in lieu of an in-person hearing in 
October 1999; the transcript of that hearing is associated 
with the claims file.

The Board notes that the veteran has withdrawn her appeal 
pertinent to service connection for hearing loss.  See 
38 C.F.R. § 20.204 (1999).  Also, the RO denied entitlement 
to service connection for a left knee disorder and lumbar 
strain in a rating decision dated in April 1998 and properly 
notified the veteran of that determination.  As discussed 
during the October 1999 hearing, the veteran did not appeal 
those determinations and such are not before the Board.  The 
veteran's representative indicated that an application to 
reopen those claims with new and material evidence would be 
submitted.  The veteran is free to present such application 
to the RO at any time.


FINDINGS OF FACT

1.  The veteran has presented competent evidence of diagnosed 
PTSD that has plausibly been related to claimed instances of 
sexual abuse during service.

2.  There is no competent evidence of record relating a post-
service hysterectomy to the veteran's period of service to 
render the claim plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.304(f) (1999).  

2.   The claim of entitlement to service connection for a 
hysterectomy is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Well groundedness

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In short, a claim must be 
accompanied by supportive evidence and such evidence "must 
'justify a belief by a fair and impartial individual' that 
the claim is plausible."  Tirpak v. Derwinski, 2Vet. App. 
609, 611 (1992).

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).  In any case, a claim 
for service-connection for a disability must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  Absent proof of a present disability 
there can be no valid claim.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of her claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).


PTSD

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the three 
elements of a well-grounded claim of service connection for 
PTSD are: 1) a current, clear medical diagnosis of PTSD; 2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and 3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128, 129 (1997).

Examination in January 1998 resulted in a diagnosis of PTSD 
related by the examiner to sexual assault(s) reported by the 
veteran to have occurred during service.  The veteran's 
statements are presumed credible for the purpose of 
determining well groundedness.  Thus, the diagnosis, stressor 
and nexus requirements have been met and the claim is well 
grounded.  To this extent, the appeal is allowed.  

Hysterectomy

On the report of medical history completed in July 1983, the 
veteran denied having or having had changes in her menstrual 
pattern or treatment for a female disorder.  In October 1983 
she presented with complaints of menstrual cramps of six 
hours' duration; her menstrual period had started.  She was 
noted to have a history but denied any trauma.  

In September 1984 the veteran, then aged 19, was admitted for 
hospitalization to determine if she was in labor.  At that 
time she gave a history of menses that were usually regular 
in onset and duration.  She stated that she had not had her 
menstrual period for several months because of being in basic 
training, and that she had had only one regular period prior 
to getting pregnant.  Her records were not available.  She 
was discharged several days later.  In October 1984 she 
underwent a cervical caesarian section, without 
complications.  

In April 1986, while pregnant, the veteran presented after 
experiencing spotting of one weeks' duration.  She also 
reported lower abdominal pain.  She described similar 
problems during her first pregnancy and reported that she had 
been on a heavy work schedule.  The impression was to rule 
out premature labor or placenta previa.  Records shows 
impressions of yeast infection/vaginitis and threatened 
abortion for which the veteran was treated.  In October 1986 
the veteran reported for follow-up of her pelvic pain 
complaints, without noted diagnosis.  In a report of medical 
history form dated in December 1986, the veteran reported 
having or having had gynecologic difficulties, specifically 
having had a caesarian section in October 1984 and a tubal 
ligation in September 1986, subsequent to the August 1986 
birth of her second child.

Available records show that in March 1989 the veteran was 
examined at the Camp Pendleton Naval Hospital for complaints 
of chronic pelvic pain as a dependent of her military spouse.  
She underwent surgical diagnostic scope, which revealed 
normal ovaries, interruption of both tubes, no endometriosis 
and a clear cul-de-sac.  There were no complications noted 
following that diagnostic surgery.  Also of record are 
private records from J.D., M.D. and from Kaiser Permanent 
dated in the period February 1995 to June 1996, but not 
showing findings or diagnoses pertinent to gynecologic 
treatment, or reflecting notation of a prior hysterectomy.

In October 1999, the veteran testified via video conference 
before a member of the Board.  With respect to her 
hysterectomy, the veteran stated that prior to enlistment in 
the military her menstrual cycles were very irregular, and 
that during and after boot camp she had a lot of different 
problems to include with duration and onset.  She further 
stated that after discharge she had similar problems and was 
evaluated and treated with hormones to help regulate her 
cycle until hysterectomy was finally recommended.  Transcript 
at 9.  She related that her hysterectomy was performed in 
December 1991 and was recommended by a physician at Kaiser 
Permanente.  Transcript at 11.  In other statements she has 
reported that such hysterectomy was performed in December 
1992.  

First, the Board notes that the existing record, although 
documenting both in-service and post-service complaints of 
pelvic pain, as well as in-service problems with pregnancies, 
is negative for medical records reflecting that the veteran 
underwent a hysterectomy.  Moreover, there is no competent 
evidence of any etiologic relationship between the veteran's 
in-service complaints relevant to her menses or pregnancies 
and her post-service complaint of pelvic pain in 1989, or any 
hysterectomy performed in 1991 or 1992, years after service.  

The veteran herself, at the time of her video conference 
hearing, has argued that her physician at Kaiser-Permanent 
determined a hysterectomy was the only way to resolve her 
problems.  However, the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge 
that would render her opinions on medical diagnoses or 
etiology competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Her assertion, "...filtered as it (is) through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence" and cannot serve to well ground the 
claim.  Kirwin v. Brown, 8 Vet. App. 148 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  There is, in short, no 
competent medical evidence of a nexus between a hysterectomy 
performed subsequent to discharge and the veteran's period of 
service.  Absent such her claim must fail.  See Caluza, 
supra.

Here the Board recognizes that the Court has held that there 
is some duty to assist the veteran in the completion of her 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1999) even where the claim appears to be not well-
grounded.  Such limited duty arises where a veteran has 
identified the existence of evidence that could plausibly 
well-ground the claim.  See generally, Beausoleil v. Brown, 
8 Vet. App. 459 (1996); and Robinette v. Brown, 
8 Vet. App. 69 (1995), as modified in this context by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  Certainly, VA has the 
duty to advise the veteran of the need for the evidence to 
"complete the application."  Robinette v. Brown at 80.  In 
this case the RO requested records from Kaiser Permanente and 
from the military facility where the veteran was treated as a 
dependent spouse, to include for the 1991 year claimed by the 
veteran as the time of her hysterectomy.  The claims file 
contains responses from those facilities indicating that all 
available clinical records for the requested time periods 
were provided to the RO.  The records obtained do not include 
any records pertinent to a hysterectomy.  The veteran has not 
further identified any medical evidence that has not been 
submitted or obtained, which will support a well-grounded 
claim.  Thus, the VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).


ORDER

The veteran has submitted a well grounded claim for service 
connection for PTSD.  

Service connection for a hysterectomy is denied.


REMAND

Once a claim is found to be well grounded, the duty to assist 
attaches.  See 38 U.S.C.A. § 5107(b) (West 1991).  In Patton 
v. West, 12 Vet. App. 272 (1999), the Court held that special 
consideration must be given to claims for PTSD based on 
claimed sexual assault.  In particular, the Court considered 
the changed provisions of VA Manual M21-1, particularly Part 
III, paragraphs 5.14c and 7.46c (2).  Paragraph 5.14c states 
that, in cases of sexual assault, development to alternate 
sources for information is critical.  The provision then 
provides an extensive list of alternative sources competent 
to provide credible evidence that may support the conclusion 
that the event occurred, to include medical records, civilian 
police reports, reports from crisis intervention centers, 
testimonial statements from confidants, and copies of 
personal diaries or journals. 

As the veteran has presented competent evidence of a PTSD 
diagnosis, related by a medical professional to her claimed 
stressors, the question in this appeal is whether there is 
credible, and corroborative evidence in support of the 
veteran's claimed non-combat stressor(s).  The veteran has 
completed a PTSD questionnaire form with specific allegations 
and reports as to her in-service handling of the events.  She 
has also identified several individuals involved in the 
incidents and/or individuals who knew her during that time 
period.  VA is not required to accept the veteran's own 
statements as credible and conclusive proof of the existence 
of such stressors.  See Moreau v. Brown, 9 Vet. App. 389 
(1996); Zarycki v. Brown, 6 Vet. App. 91 (1993).  However, a 
review of the veteran's claims file does not indicate that 
the development and approach specific to sexual assault 
claims was accomplished.  The information provided by the 
veteran, and review of her history under the guidelines set 
out in Patton are potentially probative of her claim.  Thus, 
prior to final consideration of the veteran's PTSD claim, 
remand for additional development is necessary.

Pertinent to headaches, in connection with mental status 
evaluation in December 1997, the examiner noted the veteran's 
history of severe headaches.  At that time the veteran argued 
that her muscle tension/headaches were associated with her 
in-service psychic trauma.  Such matter is inextricably 
intertwined with the issue of entitlement to service 
connection for PTSD, herein remanded for further development.  
The Court has held that VA must develop all issues which are 
reasonably raised from a liberal reading of the entire 
record, where these issues are inextricably intertwined with 
the issues on appeal, Myers v. Derwinski, 1 Vet. App. 127 
(1991), and that all inextricably intertwined matters must be 
adjudicated by the VA prior to any determination by the Board 
on the merits of the claim.  Harris v. Derwinski, 1 Vet. 
App. 181, 183 (1991).  Thus, the question of entitlement to 
service connection for headaches, to potentially include on a 
secondary basis, is deferred pending completion of the 
requested remand actions pertinent to the veteran's PTSD 
claim.  

Accordingly, this case is returned for the following 
development:

1.  The RO should develop the veteran's 
contentions regarding the reported sexual 
incidents in service.  Care should be 
taken that this development be as 
compassionate as possible.  The attention 
of the RO is directed to M21-1, paragraph 
5.14c, Exhibits A.3 and A.4 for sample 
development letters.  A field examiner 
should be utilized if a personal 
interview is deemed necessary to obtain 
any supporting evidence or if specific 
records or statements sought cannot 
otherwise be provided.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful event and that 
she must be as specific as possible 
because without such details an adequate 
search for supporting information cannot 
be conducted.  All alternate sources set 
forth in M21-1, paragraph 5.14c should be 
utilized.  

2.  The RO should review the file and 
prepare a summary including all 
associated documents and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service, and, if so, what 
was the nature of the specific stressor 
or stressors established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

3.  After the foregoing development has 
been completed to the extent possible, 
and if it is determined that there is 
credible supporting evidence that a 
claimed stressor actually occurred, the 
RO should arrange for the veteran to be 
afforded a VA psychiatric examination by 
a female psychiatrist who has not 
previously examined the veteran to 
determine the correct diagnosis of any 
psychiatric disorder present and to 
determine whether the diagnostic criteria 
for PTSD are satisfied.  With this 
request, the RO should provide the 
examiner with a list of all stressors 
that have been identified.  The 
examination report must reflect a review 
of pertinent material in the claims 
folder.  If PTSD is found, the examiner 
is requested to express an opinion as to 
whether such is related to the veteran's 
military service, specifically whether a 
diagnosis of PTSD is supportable solely 
by the stressor(s) that have been 
recognized.  The examiner should be asked 
to comment on the significance, if any, 
in the diagnostic assessment of evidence 
that is indicative of behavioral changes 
(see M21-1, paragraph 5.14c(8)(9)).  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  All special studies or tests, 
to include psychological testing and 
evaluation, should be accomplished.  
Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of her failure to report for 
the examination in order that she may 
make an informed decision regarding her 
participation in said examination.

4.  When the above requested development 
is completed, to the extent possible, the 
RO should review the case and undertake 
additionally indicated development.  The 
RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the issues of entitlement to 
service connection for PTSD and for 
headaches.  If any benefit sought on 
appeal is not granted, the veteran and 
her representative should be provided 
with an appropriate supplemental 
statement of the case and afforded 
opportunity to respond thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The case should then be returned to the Board for 
further appellate consideration.

The purposes of this remand are to obtain additional 
information and to assist the veteran in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the veteran until 
further notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 


